DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Abel discloses a method performed by one or more processors, comprising: receiving an audio signal; receiving a modal reverb effect to be applied to the audio signal, the modal reverb effect including one or more modes of vibration of a given acoustic space, each mode of vibration having a corresponding modal frequency; determining a plurality of frequencies for modifying the modal reverb effect; generating from the one or more modes of vibration of the modal reverb effect, first and second sets of modes of vibrations, wherein each mode of vibration included in the first set has a modal frequency that corresponds to one of the plurality of frequencies, and wherein each mode of vibration included in the second set has a modal frequency that does not correspond to any of the plurality of frequencies; and applying the modified modal reverb effect to the audio signal, but do not expressly disclose the limitation “modifying the modal reverb effect by adjusting the first set of modes of vibration of the modal reverb effect according to a common first reverb setting, wherein the first reverb setting is a change in the modal shape of each mode included in the first set of modes and either (i) not adjusting the second set of modes of vibration of the modal reverb effect or 
None of the prior art of record disclose in their entirety or in combination the claimed limitation “modifying the modal reverb effect by adjusting the first set of modes of vibration of the modal reverb effect according to a common first reverb setting, wherein the first reverb setting is a change in the modal shape of each mode included in the first set of modes and either (i) not adjusting the second set of modes of vibration of the modal reverb effect or (ii) adjusting the second set of modes of vibration according to a common second reverb setting different from the first reverb setting of the modal reverb effect.”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651